DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	EXAMINER’S AMENDMENT

2.	An examiner’s amendment to the record appears below, to the amended claims 1, 7, and 8 should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview on February 22, 2021 with Mr. Edwin Garlepp (Attorney for Applicant, Reg. No. 45,330).

Claim 1:	
1. (Currently Amended) A wavelength-tunable laser device comprising: 
a wavelength-tunable laser element including a plurality of wavelength selection elements in an optical resonator, wherein a wavelength response spectrum of at least one of the wavelength selection elements is variable;
a semiconductor optical amplifier configured to receive laser light output from the wavelength-tunable laser element and amplify the received laser light; 
an optical isolator arranged between the wavelength-tunable laser element and the semiconductor optical amplifier; 

a wavelength dithering generation unit that generates a resonator mode wavelength dithering to modulate a resonator mode of the optical resonator on a wavelength axis; 
a wavelength dithering feedback control unit that performs, on the resonator mode wavelength dithering, feedback control in accordance with the variation in intensity that is detected by the light intensity variation detector; 
a light intensity detector that detects an intensity of the laser light output from the semiconductor optical amplifier; and 
a semiconductor optical amplifier feedback control unit that performs feedback control on the semiconductor optical amplifier in accordance with the intensity that is detected by the light intensity detector, 
wherein 
the semiconductor optical amplifier feedback control unit controls the semiconductor optical amplifier such that an output power of the semiconductor optical amplifier is kept constant, and 
the variation in intensity of the laser light is detected, before the laser light is input to the semiconductor optical amplifier, by the light intensity variation detector such that the variation in intensity is not attenuated by the resonator mode wavelength dithering generated by the wavelength dithering generation unit; 
wherein the wavelength-tunable laser element includes a phase adjusting element that is given a phase adjustment signal and changes a phase of light in the optical resonator, the wavelength dithering generation unit generates the resonator mode wavelength dithering by controlling the phase adjusting element according to the phase adjustment signal, and the wavelength dithering feedback control unit performs the feedback control on the resonator mode wavelength dithering by controlling the phase adjusting element.
Claim 7:  is canceled.
Claim 8: 

8. (Currently Amended) The wavelength-tunable laser device according to claim 1, wherein the wavelength dithering generation unit modulates a refractive index of the phase adjusting element according to the phase adjustment signal is canceled.

Reasons for Allowance 
Claim 1 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Kurobe et al. (US 9,203,212) hereafter Kurobe et al. ‘212 is cited as pertinent prior art.

Claim 1:
In conjunction to a wavelength-tunable laser device comprising: a wavelength-tunable laser element including a plurality of wavelength selection elements in an optical resonator, wherein a wavelength response spectrum of at least one of the wavelength selection elements is variable; a semiconductor optical amplifier configured to receive laser light output from the wavelength-tunable laser element and amplify the received laser light; an optical isolator arranged between the wavelength-tunable laser element and the semiconductor optical amplifier; a light intensity variation detector configured to detect variation in intensity of the laser light output from the wavelength-tunable laser element before the laser light is input to the semiconductor optical amplifier; a wavelength dithering generation unit that generates a resonator mode wavelength dithering to modulate a resonator mode of the optical resonator on a wavelength axis; a wavelength dithering feedback control unit that performs, on the resonator mode wavelength dithering, feedback control in accordance with the variation in intensity that is detected by the light intensity variation detector; a light intensity detector that detects an intensity the semiconductor optical amplifier feedback control unit controls the semiconductor optical amplifier such that an output power of the semiconductor optical amplifier is kept constant, and the variation in intensity of the laser light is detected, before the laser light is input to the semiconductor optical amplifier, by the light intensity variation detector such that the variation in intensity is not attenuated by the resonator mode wavelength dithering generated by the wavelength dithering generation unit; wherein the wavelength-tunable laser element includes a phase adjusting element that is given a phase adjustment signal and changes a phase of light in the optical resonator, the wavelength dithering generation unit generates the resonator mode wavelength dithering by controlling the phase adjusting element according to the phase adjustment signal, and the wavelength dithering feedback control unit performs the feedback control on the resonator mode wavelength dithering by controlling the phase adjusting element.

The references fail to disclose the structural and functional arrangement required above.  Even though, one skill would recognize the known use of controller and feedback control using the detected light by the detector(s) in adjusting the light output.  However, it is not appropriate for one skill in the art to arrange the structure elements and relationship functions as require by the claim above.  

Claims 2-6, 8-14 are also allowable as they directly depend on claim 1.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
					COMMUNICATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN N NGUYEN whose telephone number is (571)272-1948.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA MANNO can be reached on (571) 272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUAN N NGUYEN/Primary Examiner, Art Unit 2828